     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ALVARO QUEZADA,                                 Case No. 1:18-cv-00797-DAD-JLT (PC)

12                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                      TO DISMISS CERTAIN CLAIMS AND
13           v.                                       DEFENDANT

14    S. SHERMAN, et al.,                             (Doc. 29)

15                       Defendants.                  21-DAY DEADLINE

16

17          Plaintiff alleges deliberate indifference to his health and safety, conspiracy, retaliation,

18   denial of access to the courts, and violations of the Americans with Disabilities Act. (See Doc.

19   29.) The Court finds that Plaintiff’s third amended complaint states cognizable claims of

20   deliberate indifference against Defendants Akabike, Ceja, and Harris, but his conspiracy claims,

21   ADA claims, and First Amendment claims against Defendant Sherman are not cognizable. Given

22   that Plaintiff has received three opportunities to amend (see Docs. 13, 19, 23, 28), the Court finds

23   that further amendment would be futile. See Akhtar v. Mesa, 698 F.3d 1202, 1212-13 (9th Cir.

24   2012). The Court therefore recommends that Defendant Sherman and Plaintiff’s conspiracy,

25   ADA, and First Amendment claims be dismissed.

26   I.     SCREENING REQUIREMENT

27          The Court is required to screen complaints brought by prisoners seeking relief against a

28   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 2 of 14


 1   The Court must dismiss a complaint or portion thereof if the complaint is frivolous or malicious,

 2   fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

 3   who is immune from such relief. 28 U.S.C. § 1915A(b). The Court should dismiss a complaint if

 4   it lacks a cognizable legal theory or fails to allege sufficient facts to support a cognizable legal

 5   theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

 6   II.     PLEADING REQUIREMENTS

 7           A. Federal Rule of Civil Procedure 8(a)

 8           “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited

 9   exceptions.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 513 (2002). A complaint must contain
10   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

11   Civ. Pro. 8(a)(2). “Such a statement must simply give the defendant fair notice of what the

12   plaintiff's claim is and the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512 (internal

13   quotation marks and citation omitted).

14           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

15   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

16   U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must

17   set forth “sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its face.’”

18   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Factual allegations are accepted as

19   true, but legal conclusions are not. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
20           The Court construes pleadings of pro se prisoners liberally and affords them the benefit of

21   any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted). However, “the

22   liberal pleading standard … applies only to a plaintiff’s factual allegations,” not his legal theories.

23   Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989). Furthermore, “a liberal interpretation of a civil

24   rights complaint may not supply essential elements of the claim that were not initially pled,”

25   Bruns v. Nat'l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (internal quotation

26   marks and citation omitted), and courts “are not required to indulge unwarranted inferences,” Doe
27   I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and

28   citation omitted). The “sheer possibility that a defendant has acted unlawfully” is not sufficient to

                                                          2
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 3 of 14


 1   state a cognizable claim, and “facts that are merely consistent with a defendant’s liability” fall

 2   short. Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

 3              B. Linkage and Causation

 4              Section 1983 provides a cause of action for the violation of constitutional or other federal

 5   rights by persons acting under color of state law. See 42 U.S.C. § 1983. To state a claim under

 6   section 1983, a plaintiff must show a causal connection or link between the actions of the

 7   defendants and the deprivation alleged to have been suffered by the plaintiff. See Rizzo v. Goode,

 8   423 U.S. 362, 373-75 (1976). The Ninth Circuit has held that “[a] person ‘subjects’ another to the

 9   deprivation of a constitutional right, within the meaning of section 1983, if he does an affirmative
10   act, participates in another’s affirmative acts, or omits to perform an act which he is legally

11   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588

12   F.2d 740, 743 (9th Cir. 1978) (citation omitted).

13              C. Federal Rules of Civil Procedure 18 and 20

14              Federal Rule of Civil Procedure 18(a) allows a party asserting a claim for relief to “join,

15   as independent or alternative claims, as many claims as it has against an opposing party.”

16   However, a plaintiff may not join unrelated claims against multiple defendants in a single action.

17   See Fed. R. Civ. P. 20(a)(2); see also Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011)

18   (“unrelated claims against different defendants belong in separate lawsuits”). A plaintiff may

19   bring claims against more than one defendant only if (1) the claims arise out of the same
20   transaction, occurrence, or series of transactions or occurrences, and (2) there is a question of law

21   or fact common to all defendants. Fed. R. Civ. P. 20(a)(2); see Coughlin v. Rogers, 130 F.3d

22   1348, 1351 (9th Cir. 1997).

23   III.       SUMMARY OF FACTUAL ALLEGATIONS1

24              Plaintiff suffers from degenerative disc disease and stenosis. (Doc. 29 at 7-8.) His

25   condition causes him back pain and affects his “ability to walk, stand, and … sit down for

26   prolong[ed] periods.” (Id. at 8.)
27   ///

28
     1
         For screening purposes, the Court accepts Plaintiff’s factual allegations as true. See Iqbal, 556 U.S. at 678
                                                                    3
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 4 of 14


 1           While incarcerated at Substance Abuse Treatment Facility and State Prison, Plaintiff

 2   repeatedly requested that his medical file be updated to reflect his medical condition, but Dr.

 3   Akabike refused. (Id. at 7-8.) Because of this, prison officials assigned him to a dining hall job

 4   and “top tier” housing, which were inappropriate for his condition. (Id.) Plaintiff alerted Dr.

 5   Akabike that he was unable to perform his work duties because of his disability. (Id. at 9.) After

 6   evaluating Plaintiff, Dr. Akabike refused to update Plaintiff’s medical file to reflect his disability

 7   and denied him adequate pain medication and treatment. (Id.)

 8           On June 28, 2017, Plaintiff fell twice while walking down the stairs from his top-tier cell.

 9   (Id. at 10.) Plaintiff fell because of his medical condition, which caused his “right leg to give out.”
10   (Id.)

11           After the first fall, Plaintiff’s cellmate, whom Plaintiff considered his “caretaker,”

12   informed Correctional Officer Harris of the accident and requested that both he and Plaintiff be

13   moved to a lower-tier bunk. (Id. at 14.) Harris and Correctional Officer Ceja “had firsthand

14   knowledge of plaintiff’s severe medical conditions and disabilities” because they “observed

15   plaintiff struggling to walk” every day, and they “witnessed [him] being assisted” by his cellmate.

16   (Id.) After Plaintiff’s cellmate requested that he and Plaintiff be moved to a lower bunk, Harris

17   instructed the cellmate, who is able bodied, to move to a lower bunk, but forced Plaintiff to

18   remain at his top-tier bunk. (Id. at 14-15.)

19           Officers Harris and Ceja then “forced plaintiff” “to go down the stairs [a second time] or
20   else be punished.” (Id. at 15, 17.) While walking down the stairs, Plaintiff fell the second time,

21   causing him to be “severely injured.” (Id. at 17.) Plaintiff yelled for medical assistance, but Ceja

22   “walked over to the edge of the top tier and looked at plaintiff on the floor in serious pain, and …

23   stated … that plaintiff was ‘faking’ then waved off plaintiff and instructed the other [correctional

24   officers] … to continue searching” his pod. (Id.) After other inmates began yelling, “man down,”

25   Harris “ran into the dayroom and saw plaintiff on the floor in serious pain, and he activated his

26   alarm for a medical emergency response.” (Id.) Plaintiff was transferred to a hospital and treated
27   for his injuries. Dr. Tung recommended surgery. (Id. at 18.)

28   ///

                                                         4
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 5 of 14


 1           After the incidents, Harris “falsified” a rules violation report against Plaintiff. (Id. at 15.)

 2   In the report, Harris states that he “advised plaintiff that he had no available bunks for [him],”

 3   despite the fact that he had just moved his cellmate, who is able bodied, to one such bunk. (Id.)

 4           After the falls, Dr. Akabike again refused to update Plaintiff’s medical file and to

 5   adequately treat his pain, and she declined to provide him mobility accommodations such as a

 6   cane or wheelchair. (Id. at 10-11.)

 7           Plaintiff was eventually transferred to R.J. Donavan Correctional Facility, where he was

 8   “immediately provided” “proper pain treatment … and … immediately provided with an ADA-

 9   appliance” for his disability. (Id. at 11-12.)
10           Plaintiff also alleges that Warden Sherman violated his First Amendment rights. Upon his

11   arrival at Substance Abuse Treatment Facility in April 2017, Plaintiff “was denied access to [his]

12   legal files that were being held in stor[age] by R&R-Staff.” (Id. at 24.) Plaintiff sent a letter to

13   Sherman notifying him of the lack of access to his files as well as the “inadequate library access.”

14   (Id.) Plaintiff also filed grievances, and his family members filed additional complaints on his

15   behalf. (Id.) Plaintiff also sent a letter to the secretary of the California Department of Corrections

16   and Rehabilitation. (Id.) Nevertheless, Sherman did not “terminate” the inappropriate conduct by

17   his subordinates, though “he had the authority to correct … and/or prevent future constitutional

18   deprivations.” (Id. at 25.)

19   IV.     DISCUSSION
20           A. Causes of Action

21           Plaintiff raises claims under the Eighth Amendment and the Americans with Disabilities

22   Act against Defendants Akabike, Ceja, and Harris. (See Doc. 24 at 6-22.) He also raises claims

23   under the First Amendment against Defendant Sherman. (See id. at 6, 23-26.). The Court

24   construes Plaintiff’s First Amendment claims as retaliation and access-to-courts claims.

25               1. Eighth Amendment: Deliberate Indifference to Serious Medical Needs

26           “Prison officials violate the Eighth Amendment if they are ‘deliberate[ly] indifferen[t] to
27   [a prisoner’s] serious medical needs.’” Peralta v. Dillard, 744 F.3d 1076, 1081 (9th Cir. 2014)

28   (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). “This is true whether the indifference is

                                                          5
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 6 of 14


 1   manifested by … doctors in their response to the prisoner’s needs or by … guards in intentionally

 2   denying or delaying access to medical care….” Estelle, 429 U.S. at 104-05. “A medical need is

 3   serious if failure to treat it will result in significant injury or the unnecessary and wanton

 4   infliction of pain.” Peralta, 744 F.3d at 1081 (internal quotation marks and citations omitted). “A

 5   prison official is deliberately indifferent to that need if he ‘knows of and disregards an excessive

 6   risk to inmate health.’” Id. at 1082 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

 7          The test for deliberate indifference is thus two-pronged and has objective and subjective

 8   components. See Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012). To establish such a

 9   claim, a prisoner must first “show a serious medical need by demonstrating that failure to treat
10   [the] prisoner’s condition could result in further significant injury or the unnecessary and wanton

11   infliction of pain. Second, the plaintiff must show the defendants’ response to the need was

12   deliberately indifferent.” Id. (internal quotation marks and citation omitted).

13          As to the first, objective prong, “[i]ndications that a plaintiff has a serious medical need

14   include ‘[t]he existence of an injury that a reasonable doctor or patient would find important and

15   worthy of comment or treatment; the presence of a medical condition that significantly affects an

16   individual's daily activities; or the existence of chronic and substantial pain.’” Colwell v.

17   Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (citation omitted).

18          As to the second, subjective prong, deliberate indifference “describes a state of mind more

19   blameworthy than negligence” and “requires more than ordinary lack of due care for the
20   prisoner’s interests or safety.” Farmer v. Brennan, 511 U.S. 825, 835 (1994) (internal quotation

21   marks and citation omitted). Deliberate indifference exists where a prison official “knows that

22   [an] inmate[] face[s] a substantial risk of serious harm and disregards that risk by failing to take

23   reasonable measures to abate it.” Id. at 847. In medical cases, this requires showing, “(a) a

24   purposeful act or failure to respond to a prisoner’s pain or possible medical need and (b) harm

25   caused by the indifference.” Wilhelm, 680 F.3d at 1122 (citation omitted). “A prisoner need not

26   show his harm was substantial; however, such would provide additional support for the inmate’s
27   claim that the defendant was deliberately indifferent to his needs.” Jett v. Penner, 439 F.3d 1091,

28   1096 (9th Cir. 2006) (citation omitted).

                                                         6
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 7 of 14


 1           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051, 1060

 2   (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of facts from

 3   which the inference could be drawn that a substantial risk of serious harm exists,’ but [he] ‘must

 4   also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “If a [prison official]

 5   should have been aware of the risk, but was not, then the [official] has not violated the Eighth

 6   Amendment, no matter how severe the risk.’” Id. (internal quotation marks and citation omitted).

 7           Plaintiff alleges that he suffers from degenerative disc disease and stenosis, which causes

 8   him back pain and affects his ability to walk, stand, and sit for prolonged periods. (Doc. 29 at 7-

 9   8.) Such allegation satisfies the first, objective prong of a deliberate indifference claim.
10           The Court finds that Plaintiff’s allegations satisfy the second, subjective prong with

11   respect to Dr. Akabike. Plaintiff alleges the doctor, after evaluating Plaintiff, refused to provide

12   him proper pain medication and mobility accommodations and to update his medical chart to

13   reflect his condition. (Id. at 7-9.) Plaintiff also alleges that, after his condition caused him to fall,

14   the doctor continued to deny him proper treatment and still refused to update his chart. (Id. at 10-

15   11.)

16           As soon as Plaintiff was transferred to a different prison, prison officials allegedly

17   provided him proper treatment and accommodations. (Id. at 11-12.) Although a misdiagnosis or a

18   mere difference in medical opinion does not, by itself, establish deliberate indifference, Estelle,

19   429 U.S. at 106, Toguchi, 391 F.3d at 1059-60, this allegation supports Plaintiff’s claim that Dr.
20   Akabike was deliberately indifference to his medical needs. When taken together, Plaintiff’s

21   allegations state a deliberate indifference claim that is plausible on its face.

22           Plaintiff also states a cognizable deliberate indifference claim against Correctional Officer

23   Ceja for his alleged refusal to call for medical assistance when Plaintiff fell the second time.

24   Although the officer stated that he believed Plaintiff was “faking” (Doc. 29 at 17), Plaintiff

25   alleges that Ceja knew of his condition because Ceja observed him struggling to walk and being

26   assisted by his cellmate daily (id. at 14).
27               2. Eighth Amendment: Deliberate Indifference to Safety

28           “It is undisputed that the treatment a prisoner receives in prison and the conditions under

                                                          7
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 8 of 14


 1   which he is confined are subject to scrutiny under the [Cruel and Unusual Punishments Clause of

 2   the] Eighth Amendment.” Helling v. McKinney, 509 U.S. 25, 31 (1993). “[P]rison officials must

 3   ensure that inmates receive adequate food, clothing, shelter, and medical care, and must ‘take

 4   reasonable measures to guarantee the safety of … inmates.’” Farmer v. Brennan, 511 U.S. 825,

 5   832 (1994) (citations omitted).

 6           As explained in the previous section, to establish a claim of deliberate indifference,

 7   “[p]laintiffs must satisfy both the objective and subjective components of a two-part test.” Hallett

 8   v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002) (citation omitted). First, plaintiffs must show that

 9   their alleged deprivation is “sufficiently serious.” Farmer, 511 U.S. at 834 (citation and internal
10   quotation marks omitted). To be sufficiently serious, the “prison official’s act or omission must

11   result in the denial of ‘the minimal civilized measure of life’s necessities.’” Id. (quoting Rhodes v.

12   Chapman, 452 U.S. 337, 347 (1981)). Second, plaintiffs must show that the prison official was

13   deliberately indifferent to their health or safety. Farmer, 511 U.S. at 834. A prison official is

14   deliberately indifferent “if he knows that inmates face a substantial risk of serious harm and

15   disregards that risk by failing to take reasonable measures to abate it.” Id. at 847.

16           Plaintiff states cognizable deliberate indifference claims against Correctional Officers

17   Ceja and Harris for their alleged refusal to move Plaintiff to a lower bunk, and forcing him to

18   walk stairs, after he fell the first time, which allegedly caused him to fall a second time. Plaintiff

19   alleges the officers knew about his disability because they regularly saw him struggling to walk
20   and being assisted by his cellmate. (Doc. 29 at 14.) Plaintiff also alleges that, after he fell the first

21   time, his cellmate requested that he and Plaintiff be moved to a lower bunk; but the officers, for

22   an unknown reason, moved only the cellmate. (Id. at 14-15.)

23           The Court notes that Plaintiff’s allegation that Dr. Akabike never updated his medical file

24   to reflect his disability runs counter to his claim that the officers were deliberately indifferent by

25   denying him a lower bunk or making him walk stairs. That is, if prison guards rely on a doctor’s

26   diagnosis in making a housing assignment, such reliance is evidence that the officers did not act
27   unreasonably. See Maciel v. Rowland, 145 F.3d 1339 (9th Cir. 1998). However, considering

28   Plaintiff’s allegation that the officers personally witnessed his inability to walk properly, the

                                                          8
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 9 of 14


 1   Court finds that Plaintiff’s claims are sufficient to survive screening.

 2              3. Conspiracy to violate Plaintiff’s Eighth Amendment Rights

 3          Plaintiff alleges that Defendants Ceja and Harris “conspired … to deny [his] ADA-

 4   Accommodations and acted culpably indifferent towards [his] serious medical needs and

 5   disabilities that required [him] to be moved to a … lower bunk to prevent … further falls and

 6   injuries.” (Doc. 29 at 14.) He further alleges that Ceja and Harris “conspired to move plaintiff’s

 7   care taker [sic] … to a … lower bunk, while remaining plaintiff on the top tier.” (Id. at 15.) It is

 8   unclear whether Plaintiff is using the term “conspired” loosely or instead attempting to raise a

 9   conspiracy claim under section 1983. If the latter, such claim is not cognizable.
10          To state a conspiracy claim under section 1983, a plaintiff “‘must show an agreement or

11   “meeting of the minds” to violate constitutional rights,’” Franklin v. Fox, 312 F.3d 423, 441 (9th

12   Cir. 2002) (citation omitted), and an “‘actual deprivation of … constitutional rights result[ing]

13   from the alleged conspiracy.’” Hart v. Parks, 450 F.3d 1059, 1071 (9th Cir. 2006) (citation

14   omitted). “To be liable, each participant in the conspiracy need not know the exact details of the

15   plan, but each participant must at least share the common objective of the conspiracy.” Franklin,

16   312 F.3d at 441 (internal quotation marks and citation omitted).

17          Plaintiff does not provide adequate facts to show that Ceja and Harris engaged in a

18   conspiracy to violate his Eighth Amendment rights. Plaintiff’s allegations that the defendants

19   “conspired” are conclusory and speculative. Plaintiff does not allege any facts “showing or
20   suggesting an agreement or a meeting of the minds to violate plaintiff’s constitutional rights.”

21   Avery v. Virga, No. 2:11-cv-01945-DAD, 2013 WL 4523517, at *4 (E.D. Cal. 2013). His

22   allegations that the defendants were deliberately indifferent by failing to move him to a lower

23   bunk, and moving his cellmate instead, are insufficient to show that they shared a common

24   objective of denying his Eight Amendment rights and acted in furtherance thereof.

25              4. Americans with Disabilities Act

26          The Americans with Disabilities Act provides, “no qualified individual with a disability
27   shall, by reason of such disability, be excluded from participation in or be denied the benefits of

28   the services, programs, or activities of a public entity, or be subjected to discrimination by any

                                                        9
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 10 of 14


 1   such entity.” 42 U.S.C. § 12132. The ADA defines “qualified individual with a disability” as “an

 2   individual with a disability who, with or without reasonable modifications to rules, policies, or

 3   practices, the removal of architectural, communication, or transportation barriers, or the provision

 4   of auxiliary aids and services, meets the essential eligibility requirements for the receipt of

 5   services or the participation in programs or activities provided by a public entity.” Id. § 12131(2).

 6   The Supreme Court has held that “public entity” includes state prisons. United States v. Georgia,

 7   546 U.S. 151, 154 (2006) (citation omitted).

 8           Plaintiff does not state a viable claim under the ADA. He alleges that Dr. Akabike and

 9   Officers Ceja and Harris denied him adequate accommodations (Doc. 29 at 9, 21-22), but he does
10   not allege facts that show he was excluded from participation in, or denied the benefits of, any

11   service or programs offered by the prison because of his disability, or that he was subjected to any

12   type of discrimination by reason of his disability.

13           Additionally, Plaintiff sues the defendants in their individual capacities. (Doc. 29 at 6).

14   The Ninth Circuit has explicitly held “that a plaintiff cannot bring an action under 42 U.S.C. §

15   1983 against a State official in her individual capacity to vindicate rights created by Title II of the

16   ADA.” Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002). Therefore, Plaintiff’s ADA

17   claims are not cognizable.

18               5. First Amendment: Denial of Access to the Courts

19           Inmates have a fundamental, constitutional right of access to the courts. Lewis v. Casey,
20   518 U.S. 343, 346, 350 (1996). To establish an access-to-courts claim, a prisoner must allege an

21   “actual injury,” i.e., he must show that an official frustrated or hindered efforts to pursue a legal

22   claim. Id. at 351.

23           Access-to-courts claims generally fall into two categories: (1) claims arising from an

24   official frustrating a plaintiff from preparing and filing a lawsuit in the present, i.e., a forward-

25   looking claim, and (2) claims arising from an official causing the loss of a meritorious claim that

26   can no longer be pursued, i.e., a backward-looking claim. Christopher v. Harbury, 536 U.S. 403,
27   412-15 (2002). When a prisoner asserts a backward-looking claim, “he must show: 1) the loss of

28   a ‘non-frivolous’ or ‘arguable’ underlying claim; 2) the official acts frustrating the litigation; and

                                                         10
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 11 of 14


 1   3) a remedy that may be awarded as recompense but that is not otherwise available in a future

 2   suit.” Phillips v. Hust, 477 F.3d 1070, 1076 (9th Cir.2007) (citing Christopher, 536 U.S. at 413-

 3   414), overruled on other grounds by Hust v. Phillips, 555 U.S. 1150 (2009).

 4          Plaintiff does not state a cognizable access-to-courts claim. He alleges that R&R staff

 5   “refused to provide [him] access to [his] legal files,” and that prison officials provided him

 6   “inadequate library access … to … prosecute … active civil cases.” (Doc. 29 at 24.) Because

 7   Plaintiff’s allegations stem from incidents in 2017 (id.), the Court assumes that Plaintiff is

 8   attempting to state a “backwards-looking” claim. Plaintiff, though, does not allege any actual

 9   injury, i.e., he does not show that he lost any underlying claim, let alone one that is arguable or
10   non-frivolous. As the Supreme Court has held, prisoners do not have a “freestanding right to a

11   law library.” Lewis, 518 U.S. 351. To state an access-to-courts claim, Plaintiff must show that he

12   suffered an actual injury. He fails to do so.

13          Additionally, Plaintiff fails to link Warden Sherman to his claim. To establish supervisory

14   liability, Plaintiff must show that “there exists either (1) [the supervisor’s] personal involvement

15   in the constitutional deprivation, or (2) a sufficient causal connection between the supervisor’s

16   wrongful conduct and the constitutional violation.” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.

17   2011). Plaintiff does not allege facts that show either Sherman’s personal involvement or a causal

18   connection between Sherman’s actions and the alleged denial of his access to the courts.

19          Plaintiff alleges that he mailed letters, filed grievances, and had family members submit
20   complaints on his behalf, which he contends placed the warden on “constructive” or “legal”

21   notice of the issues regarding his legal mail and the law library. (Doc. 29 at 24.) Plaintiff further

22   alleges that, despite such notice, the warden “refused to act” to correct the alleged constitutional

23   deprivations. (Id. at 24-25.) Plaintiff’s allegations are insufficient to show that the warden

24   personally participated in or proximately caused any alleged constitutional violation.

25          Plaintiff also alleges that Warden Sherman “was personally aware of the series of

26   retaliatory acts by others that he was responsible for, yet [he] refused to terminate these …
27   retaliatory acts …, which [he] … knew would cause plaintiff constitutional injury.” (Id. at 25.) He

28   alleges that Sherman “failed to train, supervise, or control [his] subordinates …. [and] acted with

                                                        11
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 12 of 14


 1   acquiescence to the constitutional deprivations.” (Id.) These allegations are conclusory and

 2   without factual support. The “court is not bound to accept as true a legal conclusion couched as a

 3   factual allegation.” Keates v. Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (internal quotation

 4   marks and citations omitted). Plaintiff provides no actual facts to show that Sherman was aware

 5   of any constitutional violations or failed to properly train or supervise his subordinates. His claim

 6   that he placed Sherman on “constructive notice” by mailing letters and filing grievances is

 7   insufficient to show that he placed Sherman on actual notice of any constitutional violations, or

 8   that Sherman acquiesced to any such violations. Plaintiff thus fails to state a plausible claim for

 9   relief against Sherman.
10              6. First Amendment: Retaliation

11          A claim of retaliation has five elements. Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir.

12   2012). First, a plaintiff must allege that he engaged in protected activity. Id. For example, filing

13   an inmate grievance is protected, Rhodes v. Robinson, 408 F.3d 559, 568 (9th Cir. 2005), as is the

14   right to access the courts. Bounds v. Smith, 430 U.S. 817, 821 (1977); see also Rizzo v. Dawson,

15   778 F.2d 527, 531-32 (9th Cir. 1985). Second, the plaintiff must show that the defendant took

16   adverse action against him. Watison, 668 F.3d at 1114 (citation omitted). “Third, the plaintiff

17   must allege a causal connection between the adverse action and the protected conduct.” Id. In

18   other words, the plaintiff must claim the defendant subjected him to an adverse action because of

19   his engagement in protected activity. Rhodes, 408 F.3d at 567. “Fourth, the plaintiff must allege
20   that the official’s acts would chill or silence a person of ordinary firmness from future [protected]

21   activities.” Watison, 668 F.3d at 1114 (internal quotation marks and citation omitted). “Fifth, the

22   plaintiff must allege ‘that the prison authorities’ retaliatory action did not advance legitimate

23   goals of the correctional institution….’” Id. (quoting Rizzo, 778 F.2d at 532).

24          Plaintiff does not state a cognizable retaliation claim against Warden Sherman. As an

25   initial matter, Plaintiff does not provide facts showing Sherman took any adverse action against

26   him. To the extent that Plaintiff contends that the denial of his administrative appeals are adverse
27   actions (see Doc. 29 at 25), such denials, without more, are insufficient to state a cognizable

28   claim, since “inmates lack a … constitutional entitlement to a specific prison grievance

                                                        12
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 13 of 14


 1   procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

 2          Even assuming Sherman did take adverse action against him, Plaintiff does not provide

 3   facts that show Sherman acted because of his engagement in any protected activity. Plaintiff

 4   states that “Sherman harbored animus against” him because he filed grievances and had his

 5   family members file complaints on his behalf. (Doc. 29 at 24-25.) Such allegations, like the

 6   allegations described in the previous subsection, are conclusory and without factual support.

 7   Plaintiff provides no facts to show that Sherman harbored any animus against him, or that he took

 8   any actions or failed to act because Plaintiff filed grievances and complaints. “Because the[se]

 9   conclusory allegations … are speculative and do not state a plausible claim for relief,” Keates,
10   883 F.3d at 1243, the claims against Sherman should be dismissed.

11          B. Misjoinder of Defendant

12          As explained in section II.C, supra, Plaintiff may not join unrelated claims against

13   multiple defendants in a single action. See Fed. R. Civ. P. 20(a)(2). A plaintiff may bring claims

14   against more than one defendant only if the claims arise out of the same occurrence or series of

15   occurrences. See Fed. R. Civ. P. 20(a)(2); Coughlin, 130 F.3d at 1351. Plaintiff’s claims against

16   Sherman do not arise out of the same occurrence or series of occurrences as his claims against the

17   remaining defendants. Plaintiff’s claims against Akabike, Ceja, and Harris are for alleged

18   inadequate treatment and accommodations for his medical condition and disability. (See Doc. 29

19   at 7-22.) Plaintiff’s claims against Sherman, on the other hand, are for alleged interference with
20   his legal mail and access to the law library. (Id. at 23, 24.) These claims are unrelated for

21   purposes of Rule 20 and cannot be brought in the same suit.

22          As explained above, Plaintiff does not state any cognizable claims against Defendant

23   Sherman. The misjoinder of Sherman provides alternative grounds to dismiss him from this

24   lawsuit. Fed. R. Civ. P. 21 (“the court may at any time, on just terms, add or drop a party”).

25   V.     CONCLUSION AND RECOMMENDATION

26          For the reasons set forth above, Plaintiff’s third amended complaint (Doc. 29) states
27   cognizable claims of deliberate indifference against Defendants Akabike, Ceja, and Harris, but his

28   remaining claims are not cognizable. Given Plaintiff’s three opportunities to amend, the Court

                                                        13
     Case 1:18-cv-00797-DAD-JLT Document 30 Filed 07/20/20 Page 14 of 14


 1   finds that further amendment would be futile. See Akhtar v. Mesa, 698 F.3d 1202, 1212-13 (9th

 2   Cir. 2012). Accordingly, the Court RECOMMENDS that the claims in Plaintiff’s third amended

 3   complaint be DISMISSED, except for the claims of deliberate indifference against Defendants

 4   Akabike, Ceja, and Harris. The Court further RECOMMENDS that Defendant Sherman be

 5   DISMISSED.

 6          These Findings and Recommendations will be submitted to the United States District

 7   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 21 days

 8   of the date of service of these Findings and Recommendations, Plaintiff may file written

 9   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s
10   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

11   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

12   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

13
     IT IS SO ORDERED.
14

15      Dated:     July 20, 2020                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      14
